Exhibit 10.1

Execution Version



SEPARATION AGREEMENT

This Separation Agreement (“Agreement”), dated as of April 22, 2009 (the
“Execution Date”), is entered into by and between Peter J. Sodini (“Executive”)
and Pantry, Inc. (together with its subsidiaries and affiliates, the “Company”).
All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Employment Agreement (defined below).

WHEREAS, the Company and Executive entered into an employment agreement
regarding Executive’s employment with the Company as Chairman and Chief
Executive Officer of the Company, dated as of April 30, 2008, between Executive
and the Company (the “Employment Agreement”); and

WHEREAS, Executive currently holds (i) options to purchase common stock of the
Company (each an “Option”) pursuant to Option Agreements with the Company (each
an “Option Agreement”) issued on October 22, 2003, November 19, 2004, October
26, 2005, November 9, 2006, November 20, 2007 and November 25, 2008 and (ii)
restricted common stock of the Company issued on November 25, 2008 (“Restricted
Stock”) pursuant to that certain Award Agreement with the Company (the “Award
Agreement”); and

WHEREAS, the Company and Executive have agreed that Executive’s employment with
the Company shall terminate effective September 30, 2009 (the “Separation
Date”); and

WHEREAS, the Company appreciates and acknowledges Executive’s cooperation in
handling Executive’s separation from the Company and agrees that this Agreement
shall serve as sufficient notice of Executive’s separation to satisfy any notice
required under the terms of the Employment Agreement; and

WHEREAS, in connection with the foregoing, the Company and Executive have agreed
to certain terms and conditions relating to Executive’s termination of
employment not currently provided for in the agreements referenced above, as set
forth in this Agreement; and

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Executive and the Company, agree as follows:



1.     

Effectiveness of Agreement; Termination of Employment:


(a)     Effectiveness of Agreement. This Agreement shall become effective upon
the Execution Date. In the event this Agreement is terminated for any reason,
the terms of the Employment Agreement, Option Agreement and Award Agreement
shall continue as in effect prior to the date of this Agreement without any
modification, alteration or change, as otherwise reflected in this Agreement.



(b)     

Termination of Employment. Effective as of the Separation Date, Executive shall
retire from Executive’s employment with the Company and resign from any and all
employee, officer and director positions Executive may hold with the Company or
any of its subsidiaries or affiliates, including, without limitation, all
positions on the Board of Directors of the Company (the “Board ”) and any
committees thereof.




--------------------------------------------------------------------------------

 


 



2.     

Payments; Benefits; Equity Treatment:

 

(a)     Accrued Obligations. The Company shall pay Executive within thirty days
of the Separation Date, a lump sum payment equal to the sum of (x) Executive’s
base salary through the Separation Date to the extent not theretofore paid and
(y) any earned vacation pay, to the extent not theretofore paid (such sum, the
“Accrued Obligations”).



(b)     

Relocation Payment. In addition, following the Separation Date, the Company will
pay, or reimburse, Executive for reasonable and customary relocation expenses
actually incurred or paid by him in connection with the transportation of all of
Executive’s household effects, as well as two automobiles, to any location of
Executive’s choice in the continental United States; provided, that such amount
shall be paid no later than March 15 of the calendar year following the year in
which such expenses are incurred.


(c)     

Contingent Payments. Subject to the expiration of the Revocation Period (as
defined in Section 3(c) below), the Company shall pay Executive in consideration
for Executive’s entering into this Agreement and serving the Company until the
Separation Date, specifically including the General Release (as described in
Section 3 below), and other restrictive covenants identified herein, continued
payment (the “ Separation Payment”) equal in amount to the rate of Executive’s
annual salary as in effect on the Separation Date (the “Base Salary”) to be paid
during the period commencing on the day following the Separation Date and
continuing for an eighteen month period thereafter (such period, the “
Restricted Period”). Executive shall be entitled to the Separation Payment in
substantially equal installments, payable in accordance with the Company’s
normal payroll practice.


(d)     

Other Payments and Employee Benefits.


(i)     2009 Cash Bonus. No later than March 15, 2010, the Company shall pay
Executive a cash bonus award in respect of the 2009 fiscal year (the “2009
Bonus”) with an initial target for such bonus equal to at least 75% of
Executive’s Base Salary. The actual amount of the 2009 Bonus shall be based upon
the extent to which the performance goals established by the Company in respect
of the 2009 fiscal year have been achieved.



(ii)    

Health Benefits. To the extent Executive elects continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code ”)
with respect to the Company’s group health plans that Executive participated in
prior to the Separation Date, Executive shall pay such premiums as necessary
under the plans on the same terms and conditions as other participants in the
Company’s group health plans and the Company shall reimburse Executive any
amounts so paid for such monthly COBRA premiums for continued health insurance
coverage incurred by Executive, Executive’s spouse and Executive’s eligible
dependents (to the extent covered immediately prior to Executive’s termination
of employment) until the earlier of (x) eighteen months from the Separation
Date, to the extent that Executive was eligible to participate in such plans
immediately prior to the date of termination, or (y) until Executive is, or
becomes, eligible for comparable coverage under the group health plans of a
subsequent employer (such period, the “Benefits Period”). Prior to the
Separation Date, the Company shall establish a plan substantially similar to the
Company’s Executive Medical Reimbursement Plan that Executive participated in
prior to the Separation Date and Executive shall be eligible during the Benefits
Period to participate in such new plan on the same terms and conditions
Executive was eligible to receive under the Company’s Executive Medical
Reimbursement Plan. Executive will receive reimbursement for all eligible
expenses under these arrangements on the date no later than March 15th of the
calendar year immediately following the calendar year in which the applicable
expenses have been incurred.



2

--------------------------------------------------------------------------------

 

 

(e)     Treatment of Outstanding Equity. In connection with Executive’s
termination of employment on the Separation Date, Executive and the Company each
acknowledge and agree that as of the Separation Date,

(i)     the Options will remain exercisable in accordance with the terms and
conditions of the applicable Option Agreement and each agreement incorporated by
reference therein.

(ii)    the Restricted Stock will be fully vested and all restrictions shall
lapse as of the Separation Date. Other than as specifically provided for herein,
the award of Restricted Stock shall continue to be subject to, and Executive
shall continue Executive’s rights under, the terms and conditions of the Award
Agreement and each agreement incorporated by reference therein. This Agreement,
upon execution by both parties, hereby serves as an amendment to the Award
Agreement.

(f)     In the event the employment of Executive is terminated prior to the
Separation Date, for any reason, (i) this Agreement (including the General
Release (as defined below)) shall be terminated, with neither party having any
rights or obligations hereunder, and (ii) Executive shall be entitled to such
payments and benefits owing to Executive under the Employment Agreement and
Executive shall be bound by the terms and conditions of the Employment
Agreement. Notwithstanding the foregoing neither party shall be relieved of any
breach of this Agreement which breach occurred prior to this Agreement or
Executive’s employment being terminated.



(g)     

Tax Withholding. The Company may withhold from any amounts payable in cash under
this Agreement such federal, state and local taxes as may be required to be
withheld in respect of any payment and/or any benefit provided for under this
Agreement pursuant to any applicable law or regulation.


3.     

Release; Representations




(a)     General Release. For and in consideration of the payment of the amounts
and the provision of the benefits described in Section 2 of this Agreement,
Executive hereby agrees to execute a release of all claims against the Company,
along with its successors, officers, directors and each holder, directly or
indirectly, of at least ten percent (10%) of the outstanding common stock of the
Company (together with their respective successors, officers, directors)
(collectively referred to as the “Beneficiaries”) in the form attached as
Exhibit I hereto (the “General Release”).



(b)     

Representations and Warranties. Executive represents that Executive has read
carefully and fully understands the terms of this Agreement, and that Executive
has been advised to consult with an attorney and has availed himself of the
opportunity to consult with an attorney prior to signing this Agreement.
Executive acknowledges and agrees that Executive is executing this Agreement
willingly, voluntarily and knowingly, of Executive’s own free will, in exchange
for the payments and benefits described in Section 2 of this Agreement, and that
Executive has not relied on any representations, promises or agreements of any
kind made to Executive in connection with Executive’s decision to accept the
terms of this Agreement, other than those set forth in this Agreement. Executive
further acknowledges, understands, and agrees that as of the Separation Date
Executive’s employment with the Company terminated, that the provisions of
Section 2 of this Agreement are in lieu of any and all payments and benefits to
which Executive may otherwise be entitled to receive pursuant to the Employment
Agreement.

 



(c)     

Executive understands that, except as otherwise expressly provided for under
this Agreement, Executive will not receive any payments or benefits under
Section 2(c) of this Agreement until the seven (7) day revocation period
provided for under the General Release has passed, and then, only if Executive
has not revoked the General Release (such period during which no such revocation
has occurred, the “Revocation Period”).

 

3




--------------------------------------------------------------------------------

 



 



4.     

Restrictive Covenants:  

 

(a)     Confidentiality.  

(i)      Executive acknowledges that Executive will be bound by the Company’s
Confidentiality Policy and agrees to comply with the provisions thereof.  

(ii)      Executive will not at any time (whether during or after the
termination of Executive’s employment) disclose or use for Executive’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company, any trade secrets or
other confidential information or data relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans, or
the business and affairs of the Company generally, provided that the foregoing
shall not apply to (x) information which is not unique to the Company or which
is generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or (y) information, the disclosure of which
is compelled by law or by any legal or regulatory proceeding.  



(b)     Non-Disparagement. Executive hereby agrees that Executive will not at
any time while employed or thereafter make any written or oral statements,
representations or other communications that disparage or are otherwise damaging
to the business or reputation of the Company or any employee, agent, partner,
director or officer of the Company, other than to the extent necessary or
legally required in order (x) to assert a bona fide claim against the Company or
(y) respond in an appropriate manner to any legal process or give appropriate
testimony in a legal or regulatory proceeding.



(c)     

Non-Competition Covenant; Non-Solicitation Covenant.   Executive acknowledges
and recognizes the highly competitive nature of the business of the Company and
accordingly agrees as follows:  


 (i)     Non-Competition Covenant. It being recognized that Executive has
received additional compensation for the covenants hereunder, during the
Restricted Period, Executive will not directly or indirectly, (A) engage in any
business for Executive’s own account that is a Competitive Business, (B) enter
the employ of, or render any services to, any person engaged in a Competitive
Business, or (C) acquire a financial interest in, or otherwise become actively
involved with, any person engaged in a Competitive Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant. Notwithstanding the foregoing, during
the Restricted Period it shall not be a breach of this Section 4(c)(i) if,
Executive is employed by any person or entity which is engaged, or operates a
division or affiliate engaged, in a Competitive Business, so long as Executive
does not engage in, consult with, provide information to, or otherwise
participate in any way, directly or indirectly, in such competitive business and
Executive represents and warrants to the Company in writing that Executive’s
activities are not and will not be in violation of this Section 4(c)(i).
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the business of the Company which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (x) is
not a controlling person of, or a member of a group which controls, such person
and (y) do not, directly or indirectly, own 5% or more of any class of
securities of such person. “Competitive Business” shall mean an entity engaged
in the convenience store business in North Carolina, South Carolina, Tennessee,
Georgia, Florida, Kentucky, Indiana, Alabama, Virginia, Mississippi or Louisiana
or within any other state in which the Company or its affiliates operate ten
(10) or more convenience stores upon the Separation Date.

4

--------------------------------------------------------------------------------

(ii)     Non-Solicitation Covenant.  During the Restricted Period, Executive
will not, directly or indirectly, (A) solicit or encourage any officer or
employee of the Company to leave the employment of the Company, (B) hire any
individual who was employed by the Company as of the end of Executive’s
employment with the Company or who left the employment of the Company within six
months prior to the end of Executive’s employment with the Company, (C)
encourage to cease to work with the Company any consultant then under contract
with the Company or (D) interfere with business relationships (whether formed
before, on or after the date of this Agreement) between the Company and
customers, suppliers, partners, members, or investors of the Company.  The
foregoing shall only apply to officers, employees, individuals, consultants,
customers, suppliers, partners, members or investors (as the case may be) with
whom Executive had dealings during the six-month period prior to the end of
Executive’s employment with the Company.



(d)     Executive acknowledges and accordingly agrees that in the event
Executive breaches any of the provisions of Section 4(c) of this Agreement in
any material respect, the Company shall be entitled to cease payment of all
outstanding amounts then owed to Executive at the time of such breach, in
addition to any other equitable or legal remedy that the Company may otherwise
have for such breach.

(e)     It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 4 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.  

 

5.     Return of Property; Expense Reports: Within thirty (30) days following
the end of Executive’s employment with the Company or as soon as practicable
following the end of Executive’s employment with the Company, Executive shall
return to the Company all documents, manuals, computers, computer programs, CDs
and/or diskettes, customer lists, notebooks, reports and other written or
graphic materials, including all copies thereof, relating in any way to the
Company’s business and prepared by Executive or obtained by Executive from the
Company, its clients or its suppliers during the course of Executive’s
employment with the Company, as well as all expense reimbursement requests and
reports, prepared and provided in accordance with the terms of the Company’s
expense reimbursement policy to which Executive is currently subject; provided
that with respect to any expense reimbursement requests and reports, if the
Company does not object or otherwise challenge such report within sixty (60)
days following the Company’s receipt of such report, the Company shall be deemed
to have approved such requests and reports, and shall be deemed to have waived
any right to challenge or dispute the request or report.

5

--------------------------------------------------------------------------------

 

 

6.     Litigation, Regulatory and other Cooperation: Executive agrees to
cooperate fully with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company that relate to events or occurrences that transpired
during Executive’s employment with the Company, provided that the Company shall
reimburse Executive for expenses reasonably incurred in connection with such
cooperation. Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. In scheduling Executive’s time to
prepare for discovery or trial, the Company shall use reasonable efforts to
attempt to minimize interference with any other employment obligations that
Executive may have. Executive also will cooperate with the Company during the
Restricted Period with respect to any matters that the Company would like to
receive Executive’s advice or counsel (including any advice related to the
renewal or negotiation of agreements related to gasoline supply contracts), or
any investigation or review of any federal, state or local regulatory authority
so long as any such advice, investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. This
provision will survive the termination or expiration of this Agreement.

7.     Entire Agreement: This Agreement constitutes the entire agreement between
the parties on the subject of any payments and benefits due to Executive upon
Executive’s termination of employment with the Company as of the Separation
Date; and, except as expressly provided herein, supersedes all other prior
agreements concerning the terms of any and all payments and benefits to which
Executive may be entitled upon termination of employment as of the Separation
Date. Notwithstanding any provision in this Agreement to the contrary, all
payments hereunder are expressly made contingent on Executive’s compliance in
all respects with the restrictive covenants contained in the Employment
Agreement and Section 4 of this Agreement.

8.     Section 409A of the Code: Notwithstanding anything herein to the
contrary, if any payment of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, such payment or other benefits will be deferred if deferral
will make such payment or other benefits compliant under Section 409A of the
Code (for instance, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and Executive receives a payment or benefit
constituting deferred compensation hereunder upon a separation from service
within the meaning of Section 409A of the Code, such payment or benefit shall
not be delivered to Executive until six months and one day following Executive’s
separation from service), or otherwise such payment or other benefits will be
restructured, to the extent possible, in a manner, determined by the Board, that
does not cause such an accelerated or additional tax. This Agreement is intended
to comply with Section 409A of the Code and will be interpreted accordingly.
References under this Agreement to Executive’s termination of employment shall
be deemed to refer to the date upon which Executive has experienced a
“separation from service” within the meaning of Section 409A of the Code. Each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. To the extent any reimbursements
or in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

6 

--------------------------------------------------------------------------------

 

9.     Legal Fees; No Additional Payments: The Company shall pay or reimburse
Executive for his reasonable legal fees and costs, to the extent actually
incurred in connection with negotiating and entering into this Agreement. Such
payment or reimbursement shall be made in a timely manner upon receipt from
Executive of the reasonable documentation; provided, however, in no event shall
such payment exceed $15,000. The payments, rights and benefits described in this
Agreement will be the only such payments, rights and benefits Executive is to
receive as a result of Executive’s termination of employment on the Separation
Date and Executive agrees that Executive is not entitled to any additional
payments, rights or benefits not otherwise described in this Agreement. Other
than as expressly provided for herein, Executive hereby acknowledges and agrees
that Executive is not eligible to be a participant in any severance or incentive
compensation plan of the Company. Any payments, rights or benefits received
under this Agreement will not be taken into account for purposes of determining
benefits under any employee benefit plan of the Company, except to the extent
required by law, or as otherwise expressly provided by the terms of such plan.

10.     Severability; Applicable Law: The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of the other provisions hereof.
Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by Executive and the Company,
including any dispute as to the calculation of Executive’s benefits or any
payments hereunder, shall be submitted to arbitration in Durham, North Carolina,
in accordance with the procedures of the American Arbitration Association, which
arbitration shall be a binding and conclusive settlement of any such claims or
disputes. This Agreement and any dispute hereunder shall be construed,
interpreted and governed in accordance with the laws of the State of North
Carolina without reference to rules relating to conflicts of law. Each party
shall bear the costs of any legal fees and other fees and expenses which may be
incurred in respect of enforcing its respective rights under this Agreement.

11.     Amendment:     This Agreement may only be amended or modified by a
written agreement executed by Executive and the Company (or any successor).

12.     Counterparts: This Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.





 

 

 

 

 

 

 

   

THE PANTRY, INC.

   

 

/s/ Frank G. Paci

 

 

 By:

Frank G. Paci

   

Its:

Executive Vice President of Business Operations

           

PETER J. SODINI

     

/s/ Peter J. Sodini

       

8





--------------------------------------------------------------------------------

GENERAL RELEASE

Section 1. Release. For and in consideration of the payment of the amounts and
the provision of the payments and benefits described in Section 2 of that
certain Separation Agreement dated as of April 22, 2009 by and between Peter J.
Sodini (“Sodini”) and Pantry, Inc. (“Pantry”) and the other parties thereto (the
“Separation Agreement”), Sodini hereby agrees on behalf of himself, his agents,
assignees, attorneys, successors, assigns, heirs and executors to, and Sodini
does, hereby fully and completely forever release and forever discharge Pantry
and the Beneficiaries (as such term is defined in the Separation Agreement) and
their respective past, current and future affiliates, predecessors and
successors and all of their respective past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers and fiduciaries, in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Pantry Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which Sodini
or his agents, assignees, attorneys, successors, assigns, heirs and executors
ever had, now have or may have against Pantry Releasees or any of them, in law,
admiralty or equity, whether known or unknown to Sodini, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this General Release is signed by Sodini, including, without limitation, in
connection with or in relationship to Sodini’s employment or other service
relationship with Pantry, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with Pantry, any exhibits attached thereto, any amendments thereto, and any
equity or employee benefit plans, programs, policies or other arrangements), any
claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability, medical condition or other discrimination or
harassment (such released claims are collectively referred to herein as the
“Released Claims”).

Section 2. Waiver. Except as provided in Section 3, the Released Claims include,
without limitation: (i) any and all claims relating to base salary or bonus
payments or benefits pursuant to the Employment Agreement, other than those
payments and benefits specifically provided for in Section 2 of the Separation
Agreement; (ii) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1971, the Civil Rights Act of 1991, the Fair Labor Standards Act, Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the Fair Employment and Housing Act, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise; and (iii) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief.

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, SODINI WILL HAVE WAIVED ANY
RIGHT SODINI MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE
PANTRY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF PANTRY RELEASEES UP TO THE
DATE OF THE SIGNING OF THIS AGREEMENT.



 

Section 3. Excluded Claims. Notwithstanding any other provision of this General
Release, the Released Claims shall not include claims relating to: (i) Sodini’s
rights or obligations under, or with respect to, the Separation Agreement, (ii)
any payments or benefits to which Sodini is entitled in respect of capital stock
or, or options to acquire (or stock appreciation rights in respect of) capital
stock of, Pantry, under the terms of any applicable plan or agreement to which
Sodini is a party (iii) any right Sodini or his heirs or representatives may
have to be held harmless against damages, costs, liabilities, losses and
expenses (including reasonable attorneys’ fees) as a result of any claim or
proceeding, or threatened claim or proceeding, against Sodini that arises out of
or relates to his service as an officer, director or employee of Pantry or its
affiliates or (iv) Sodini’s rights to the vested accrued benefits (including to
reimbursement of expenses) he may have, if any, under any Pantry employee
benefit plans and programs (excluding any severance-related or
change-in-control-related plan or any benefit or plan specifically identified in
the Separation Agreement) .

Sodini’s Representations and Warranties Sodini represents that he has read
carefully and fully understands the terms of this General Release, and that
Sodini has been advised to consult with an attorney and has availed himself of
the opportunity to consult with an attorney prior to signing this General
Release. Sodini acknowledges and agrees that he is executing this General
Release willingly, voluntarily and knowingly, of his own free will, in exchange
for the payments and benefits described in Section 2 of the Separation
Agreement, and that he has not relied on any representations, promises or
agreements of any kind made to him in connection with his decision to accept the
terms of the Separation Agreement or the General Release, other than those set
forth in the Separation Agreement. Sodini further acknowledges, understands, and
agrees that his employment with Pantry has terminated, that the provisions of
Section 2 of the Separation Agreement are in lieu of any and all payments and
benefits to which Sodini may otherwise be entitled to receive pursuant to the
Employment Agreement. Sodini acknowledges that he has been advised that he is
entitled to take at least twenty-one (21) days to consider whether he wants to
sign this General Release and that the Age Discrimination in Employment Act
gives him the right to revoke this General Release within seven (7) days after
it is signed, and Sodini understands that he will not receive any payments under
the Separation Agreement until such seven (7) day revocation period has passed
and then, only if he has not revoked this General Release. To the extent Sodini
has executed this General Release within less than twenty-one (21) days after
its delivery to him, Sodini hereby acknowledges that his decision to execute
this General Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary, and taken after consultation with and upon the advice of
his attorney.

Sodini fully understands that this General Release is a legally binding document
and that by signing this General Release Sodini is prevented from filing,
commencing or maintaining any action against any of the Pantry Releasees, other
than to enforce his rights under the Separation Agreement as well as his rights
as set forth in Section 2 above of this General Release.

This General Release is final and binding and may not be changed or modified,
except by written agreement by both Pantry and Sodini.



Dated: _______  ___, 2009

 

 

PETER J. SODINI



